0       EXAS




                        April 27, 1959

Honorable R. H. Gory, Chairman
State Affairs Committee
House of Representatives
Austin, Texas
                                 Qpinion NO. ~~-605

                                 Re:   Applioability of sta-
                                       tutes of limitation
                                       to the causesof action
                                       involved in House Con-
                                       current Resolution 55
                                       of the 56th Legislatures,
Dear Mr. Gory:                         and related questions.
          In your recent letter you have asked with regard
to House Concurrent Resolutron 55:
          II. . . whether or not, if this resolu-
                    _ .             ^ _. .   .
     tlon was passed, tne statute or llmlta~tlons
    would have run againat the cause.of action
    contained therein, and whether orpnot the
    statement concerning no admission of liabfllty
    is sufficient In the form set.forth in the
    bill."
          The statutes of limitation do not begin to run
in favor of the State until legislative permission to 8ue
has been granted..'State v. Elliott, 212.S.Y. 695 (Civ.App.
1919, error ref.); Walker:v. State, 103 S.W.2d 404 (Civ.
App. 1937); National BiscuZt C   v. State> 129 S.W.2d
494 (Oiv.App..1937' reversed o~'other groUnd8, 134 Tax.
293, 135 S.W. 26 687); BarRanIer v.
901 (Civ.Aue. 1952; reh.denJ; 28 Tex.Jur.*
                                    Guest,g,$6SfEW.2;
                                            ,
Accordingly; yoir,?ir8t question 18 answered in the nega-
tive.
          The portion of the bill stating that "No admis-
sion of liability of the State is made by the passage of
this Resolutlonw~Is, when viewed by itself, sufficient
to avoid any admission of li~abllity. It should be'noted,
however, that the bfll contain8 a declaration in partial
conflict with the aforesaid provlelon to the extent that
Honorable R. H. Gory, Chairman, page 2 (WW-605)


the declaration attempis to admit certain elements of
liability by stating, . . . Dr. Spies was unwarrantedly
relieved of his duties and dismissed by summary, peremptory
and unilateral action of the Board of Regents . . .".
          But, a concurrent resolution of the Legislature
attempting to create liability on the part of the State is
void, as this can be accomplished only by a general act of
the Legislature. State V. Isbell, 127 Tex. 399, 94 S.W.
2d 423 (1936). The portion of House Concurrent Resolution
55 which either Intentionally or inadvertently attempts to
admit certain elements.of liability would, therefore, be
ineffectlve. Accordingly, your second question is answered
in the affirmative.


          The cause of action referred to in House
          Concurrent Resolution 55 is not barred by
          the statutes of limitation because they do
          not begin running until legislative consent
          Is given, and the Resolution does not admit
          liability on the part of the State because
          a concurrent resolution cannot admit liability.
                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas


                              BY7           G4
                                   enry G. Braswell
                                 Sk-+           @@+-Q-4
                                  Assistant
HGB:mg
AP,PROVED:
OPINION COMMITTEE
Geo. P. Blackburn; Chairman
C. Dean Davis
Riley Eugene Fletcher
Paul W. Floyd, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert